IN THE SUPREME COURT OF TEXAS

                                 No. 12-0322

                       IN RE  PETROHAWK PROPERTIES, LP

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's  emergency  motion  for  immediate  temporary  relief,
filed April 23, 2012, is granted.   The court  of  appeals'  judgment  dated
April 11, 2012, in Cause No. 04-12-00007-CV, styled In re J.P. Morgan  Chase
Bank, N.A., as Trustee of the Red  Crest  Trust,  in  the  Fourth  Court  of
Appeals is stayed pending further order of this Court.
      2.    The real  parties  in  interest  are  requested  to  respond  to
relator's petition for writ of mandamus on or before May 7, 2012.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this April 25, 2012.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk